                                                                      JS-6

                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



NICK P.,                                   Case No. ED CV 19-00604-DFM

          Plaintiff,                       JUDGMENT

             v.

ANDREW M. SAUL, Commissioner
of Social Security,

          Defendant.



      In accordance with the Memorandum Opinion and Order filed herewith,
      IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is reversed and this matter is remanded for further
administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).



Date: March 27, 2020                       ___________________________
                                           DOUGLAS F. McCORMICK
                                           United States Magistrate Judge
